DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
an object segmentation module to (claim 10)
a model assessment module to (claim 10)
a control instruction module to (claim 11)
an object generation apparatus to (claim 12)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations:
an object segmentation module to (claim 10)
a model assessment module to (claim 10)
a control instruction module to (claim 11)
an object generation apparatus to (claim 12)
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification does not provide the algorithm required for these features, as the MPEP 2181 notes that an algorithm requires “a finite sequence of steps” (note the plural in steps) and a plurality of steps for each module cannot be found in the specification. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a broadly defined “object”, which would include a virtual data structure in a CAD environment under the broadest reasonable interpretation.  As the claims are not clearly directed towards a physical object (i.e. an article of manufacture), but rather would include purely virtual/digital representations in software, they are not eligible.
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of an abstract idea (mental processes) without significantly more.  Claims 1-9 are method claims and claims 10-12 are system (apparatus) claims.  Claim 1 recites:
receiving, at a processor, (a generic computer component performing the generic computer task of receiving data; this processor is invoked merely as a tool to carry out the below steps)
a data model of an object to be generated in additive manufacturing, the data model comprising object property data; and (a person can mentally imagine such a model, or alternatively sketch it on paper with a pencil, then note data with written notes)

wherein a first segment is associated with first object generation parameters and a second segment is associated with second, different, object generation parameters and (a person can mentally note such parameters or record them with written notes)
wherein deriving the segmentation comprises determining a number of nested segments to be derived based on at least one of a geometry of the object and an intended object property. (a person can mentally make such a decision by referencing the imagined or recorded features of the model)
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the claimed steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving information and processing outputs) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Dependent claims 8 and 11 recite generating control instructions, but a person could mentally generate such instructions by imagining the code they would write, or alternatively by writing such code on paper with a pencil by referencing an API document or memorized knowledge.  As such, they remain within the scope of mental processes.
Dependent claims 9 and 12 recite generating the object according to the control instructions.  Aside from the issue that it is not clear this requires fabrication of a physical object as opposed to a virtual one (which again would fall within the scope of a mental process – a person could imagine or sketch a virtual object), this is merely generally linking the use of a judicial exception to a particular technological environment or field of use, in this case object generation (the claims do not specify how or by what method the object is manufactured, so this could include 3D Printing, injection molding, etc.).  As such, they remain ineligible.
Claims 13-15 recite the structural details of an object, and if this were clarified to be a physical object (see above) thereby resolving the above 35 USC 101 rejections, they would not fall within the scope of a judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levy (US 20200016822 A1).
Regarding Claim 1:
Levy teaches:
receiving, at a processor, a data model of an object to be generated in additive manufacturing, the data model comprising object property data; and (¶175 The present embodiments thus provide a method of layerwise fabrication of a three-dimensional object, in which for each of at least a few (e.g., at least two or at least three or at least 10 or at least 20 or at least 40 or at least 80) of the layers or all the layers, a building material comprising two or more modeling formulations is dispensed)
deriving, by the processor, for a virtual build volume comprising at least a portion of the object, a segmentation of the virtual build volume into a plurality of nested segments, (¶156 The structure typically comprises a layered core which is at least partially coated by one or more layered shells such that at least one layer of the core engages the same plane with a layer of at least one of the shells; Fig. 9A; ¶160-161 The shell and core of structure 60 are shown at 64 and 66, respectively ...  each of layers 62 has an envelope region. Namely, each layer in FIGS. 9A and 9B contributes both to the core and to the shell. However, this need not necessarily be the case)
wherein a first segment is associated with first object generation parameters and a second segment is associated with second, different, object generation parameters and (¶164 Core region 902 preferably comprises a combination of at least two modeling formulations; ¶167 Inner envelope region 904 is preferably made of a single modeling formulation, for example, the first modeling formulation ... Outer envelope region 906 is preferably made of ... the second modeling formulation)


Regarding Claim 2:
Levy teaches:

determining for a second slice of the virtual build volume, a second segmentation into nested segments; (¶174 the number of layers in stacks 914 and 924 is preferably selected such that the overall thickness of these stacks along the build direction is approximately the same (e.g., within 10%) as the thickness of inner envelope region 904 as measured in the plane of layer 62 and perpendicularly to the surface of structure 60)
wherein the first segmentation is generated independently of the second segmentation. (examiner notes that the methodology set forth in ¶174 of the reference falls within the scope of independently generating the two, as they use different properties)

Regarding Claim 3:
Levy teaches:
wherein each slice models an integer number of layers of the object to be generated in a layer-by-layer additive manufacturing process. (¶174 For clarity of presentation, FIG. 9F shows a single layer for each of layers 912, 914, 918, 922, 924 and 928, however, this need not necessarily be the case, since, for some applications, at least one of these layers is embodied as a stack of layers ...)

Regarding Claim 4:
Levy teaches:
segmenting the virtual build volume into at least three virtual segments, (¶164 Core region 902 preferably comprises a combination of at least two modeling formulations; ¶167 Inner envelope region 
wherein a third segment is associated with third object generation parameters. (¶164 Core region 902 preferably comprises a combination of at least two modeling formulations; ¶167 Inner envelope region 904 is preferably made of a single modeling formulation, for example, the first modeling formulation ... Outer envelope region 906 is preferably made of ... the second modeling formulation)

Regarding Claim 5:
Levy teaches:
wherein at least one of the first segment and the second segment is defined in a region of the virtual build volume lying outside the object. (¶171 one or more layers do not include a core region and comprise only envelope regions. These embodiments are particularly useful when the structure has one or more thin parts, wherein the layers forming those parts of the structure are preferably devoid of a core region. A representative example of such a structure is illustrated in FIG. 11, in which regions marked by dashed circles are devoid of core 902.)

Regarding Claim 6:
Levy teaches:
wherein determining the number of nested segments is based on an intended object property comprising at least one of: an intended object strength; an intended object appearance; and an intended object function. (¶161 for some applications, it may be desired to have the core exposed to the environment in some regions. In these applications, at least some of the layers do not include an envelope region …  In some embodiments, one or more layers do not include a region with core thermo-

Regarding Claim 7:
Levy teaches:
determining the number of segments within a virtual build volume comprising a portion of the object based on a position of the portion in the object. (¶161 for some applications, it may be desired to have the core exposed to the environment in some regions. In these applications, at least some of the layers do not include an envelope region …  In some embodiments, one or more layers do not include a region with core thermo-mechanical properties and comprise only a region with shell thermo-mechanical properties. These embodiments are particularly useful when the structure has one or more thin parts; examiner notes that "thin parts" such as in Fig. 11 is a positional based property)

Regarding Claim 8:
Levy teaches:
generating additive manufacturing control instructions from the nested segments, (¶3 translating the result into two-dimensional position data and feeding the data to control equipment which manufacture a three-dimensional structure in a layerwise manner.; ¶8 The printing system may further include a controller, such as a microprocessor to control the printing process, including the movement of the printing head according to a pre-defined scanning plan (e.g., a CAD configuration converted to a Stereo Lithography (STL) format and programmed into the controller))
wherein the additive manufacturing control instructions for each segment are generated using different processing parameters. (¶109 digital data pertaining to fabrication instructions based on 

Regarding Claim 9:
Levy teaches:
generating an object using additive manufacturing based on the control instructions. (¶3 translating the result into two-dimensional position data and feeding the data to control equipment which manufacture a three-dimensional structure in a layerwise manner.)

Regarding Claim 10:
Levy teaches:
processing circuitry, the processing circuitry comprising: (¶70 are performed by a data processor)
an object segmentation module to represent a virtual build volume comprising (¶175 The present embodiments thus provide a method of layerwise fabrication of a three-dimensional object, in which for each of at least a few (e.g., at least two or at least three or at least 10 or at least 20 or at least 40 or at least 80) of the layers or all the layers, a building material comprising two or more modeling formulations is dispensed)
an object to be generated in additive manufacturing as a plurality of nested segments, (¶156 The structure typically comprises a layered core which is at least partially coated by one or more layered 
wherein a first segment is associated with first object generation parameters and a second segment is associated with second, different, object generation parameters; and (¶164 Core region 902 preferably comprises a combination of at least two modeling formulations; ¶167 Inner envelope region 904 is preferably made of a single modeling formulation, for example, the first modeling formulation ... Outer envelope region 906 is preferably made of ... the second modeling formulation)
a model assessment module to determine, from data relating to the object, a number of segments to be formed by the object segmentation module. (¶138 the ability to select curable materials or combinations of curable materials from a given number of materials and define desired combinations of the selected curable materials and their properties. According to the present embodiments, the spatial locations of the deposition of each curable material or combinations of curable materials with the layer is defined, either to effect occupation of different three-dimensional spatial locations by different materials or different combinations of materials, or to effect occupation of substantially the same three-dimensional location or adjacent three-dimensional locations by two or more different curable materials or different combinations of curable materials so as to allow post deposition spatial combination of the materials within the layer, thereby to form a composite material at the respective location or locations.; ¶140 enable the deposition of a broad range of material combinations, and the fabrication of an object which may consist of multiple different combinations of materials, in different parts of the object, according to the properties desired to characterize each part of the object.; ¶161 for some applications, it may be desired to have the core exposed to the environment in some regions. In these applications, at least some of the layers do not include an envelope region …  In some 

Regarding Claim 11:
Levy teaches:
a control instruction module to generate control instructions for generating an object, (¶3 translating the result into two-dimensional position data and feeding the data to control equipment which manufacture a three-dimensional structure in a layerwise manner.; ¶8 The printing system may further include a controller, such as a microprocessor to control the printing process, including the movement of the printing head according to a pre-defined scanning plan (e.g., a CAD configuration converted to a Stereo Lithography (STL) format and programmed into the controller))
wherein the generation of control instructions by the control instruction module uses the associated object generation parameters for each segment. (¶109 digital data pertaining to fabrication instructions based on computer object data, e.g., a CAD configuration represented on a computer readable medium in a form of a Standard Tessellation Language (STL) format or the like.; see also ¶277-279 the first and second formulations are characterized by ... The selection of the characteristic parameter(s) can be achieved, for example, by a look-up table having a plurality of entries, each including a value indicative of the damping (e.g., the tangent of the phase 6) and a corresponding parameter or set of parameters; ¶281-291 describe various parameters)

Regarding Claim 12:

an object generation apparatus to generate the object according to the control instructions. (¶3 translating the result into two-dimensional position data and feeding the data to control equipment which manufacture a three-dimensional structure in a layerwise manner.)

Regarding Claim 13:
Levy teaches:
a first region and a second region, (Figs. 9 and 11 illustrate an object with multiple regions)
wherein each of the first region and the second region comprises a core portion and a number of nested peripheral portions, (¶164 Core region 902 preferably comprises a combination of at least two modeling formulations; ¶167 Inner envelope region 904 is preferably made of a single modeling formulation, for example, the first modeling formulation ... Outer envelope region 906 is preferably made of ... the second modeling formulation)
the core portion of the regions comprising fused material having a first composition, and (¶164 Core region 902 preferably comprises a combination of at least two modeling formulations; ¶167 Inner envelope region 904 is preferably made of a single modeling formulation, for example, the first modeling formulation ... Outer envelope region 906 is preferably made of ... the second modeling formulation)
each peripheral portion comprising a fused material having a different composition; (¶164 Core region 902 preferably comprises a combination of at least two modeling formulations; ¶167 Inner envelope region 904 is preferably made of a single modeling formulation, for example, the first modeling formulation ... Outer envelope region 906 is preferably made of ... the second modeling formulation)


Regarding Claim 14:
Levy teaches:
the first and second regions are parallel planar slices of the object. (¶174  Specifically, the number of layers in stacks 912 and 922 is preferably selected such that the overall thickness of these stacks along the build direction is approximately the same (e.g., within 10%) as the thickness of outer envelope region 906 … the number of layers in stacks 914 and 924 is preferably selected such that the overall thickness of these stacks along the build direction is approximately the same (e.g., within 10%) as the thickness of inner envelope region 904 as measured in the plane of layer 62 and perpendicularly to the surface of structure 60)

Regarding Claim 15:
Levy teaches:
the first region comprises an object feature of a first volume and (Figs. 9 and 11 illustrate an object with multiple regions; ¶161)

the number of nested peripheral portions is higher in the first region than in the second region. (¶161 for some applications, it may be desired to have the core exposed to the environment in some regions. In these applications, at least some of the layers do not include an envelope region …  In some embodiments, one or more layers do not include a region with core thermo-mechanical properties and comprise only a region with shell thermo-mechanical properties. These embodiments are particularly useful when the structure has one or more thin parts; ¶174  Specifically, the number of layers in stacks 912 and 922 is preferably selected such that the overall thickness of these stacks along the build direction is approximately the same (e.g., within 10%) as the thickness of outer envelope region 906)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147